Citation Nr: 0115024	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to September 2, 1994, 
for a grant of service connection for Epstein-Barr virus 
manifested by fatigue, gastrointestinal problems, muscle and 
joint pain, headaches, concentration problems and memory loss 
(Epstein-Barr virus).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1986, 
and from December 1990 to April 1991, including service in 
the Persian Gulf from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
Epstein-Barr virus, effective from September 2, 1994.  The 
veteran appeals for an earlier effective date.

In correspondence received by the RO in June 2000, the 
veteran indicated that he disagreed with a VA Debt Management 
Center's calculations concerning an overpayment that he was 
apparently notified of in May 2000.  While this statement may 
represent a Notice of Disagreement with a VA Debt Management 
Center decision, the claims file from that department is not 
associated with the record.  Moreover, such matters are not 
adjudicated by the RO.  Accordingly, the Board refers this 
matter to the RO for their referral to the VA Debt Management 
Center for clarification and any indicated action.


FINDINGS OF FACT

1.  The veteran separated from his second period of active 
service in April 1991.

2.  The veteran was provided a Persian Gulf registry 
examination by the VA on June 27, 1994; the resulting report 
noted several physical ailments later identified as 
manifestations of Epstein-Barr virus.

3.  The RO received a formal claim for service connection for 
Epstein-Barr virus on September 2, 1994.

4.  The May 1997 rating decision on appeal granted service 
connection for Epstein-Barr virus, effective from September 
2, 1994.

5.  The June 27, 1994 VA examination report is an informal 
claim for service connection for Epstein-Barr virus, and the 
veteran filed a formal claim for that benefit on September 2, 
1994.


CONCLUSION OF LAW

An earlier effective date of June 27, 1994, but not earlier 
than that date, is the proper effective date for the grant of 
service connection for Epstein-Barr virus.  38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the veteran under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO.  The veteran has not asserted material 
facts that are not already of record.  The veteran has been 
provided a statement of the case and supplemental statements 
of the case, which have adequately informed him of the 
requirements for an earlier effective date.  Further 
development would not serve either the VA's or the veteran's 
interests.  

The facts in this case are not in dispute.  The veteran 
separated from active service in April 1991 as a result of 
demobilitzation following his recall to active service in 
support of the Persian Gulf War.  The veteran's DD Form 214 
from this period of active service noted that he served two 
months in the Persian Gulf, from January 1991 to March 1991.  

On June 27, 1994, the veteran underwent a VA Persian Gulf 
registration examination at the VA Medical Center in Tucson.  
The veteran had complaints of fatigue, short-term memory loss 
and gastrointestinal problems at that time.  A positive 
Epstein-Barr serology test was noted.  In July 1994, that VA 
facility sent the veteran correspondence indicating that his 
problems may be related to his service in the Persian Gulf.  

The RO received a formal claim for service connection for 
Epstein-Barr virus and for disorders premised on undiagnosed 
illnesses based upon the veteran's service in the Persian 
Gulf on September 2, 1994.  After developing the veteran's 
claim, the RO granted service connection for an undiagnosed 
illness manifested by fatigue and gastrointestinal problems 
in a June 1995 rating decision.  That rating decision found 
that this disability was 40 percent disabling, and that the 
effective date of the grant of service connection was 
November 2, 1994, the effective date that of the statute and 
regulation that provide for service connection for 
undiagnosed illnesses based upon service in the Persian Gulf.  
38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (2000).  
That rating decision also denied service connection for 
Epstein-Barr virus and for irritable bowel syndrome.  In 
August 1995 correspondence, the veteran argued that a more 
appropriate characterization for his service-connected 
disability was Epstein-Barr virus, and not an undiagnosed 
illness.

Following further development, the RO granted service 
connection for Epstein-Barr virus in the May 1997 rating 
decision now on appeal.  That rating decision held that the 
veteran's fatigue, gastrointestinal problems, muscle and 
joint pain, headaches, concentration problems and memory 
loss, which had been found to be part and parcel of his 
service-connected undiagnosed illness, were better 
characterized as residuals of Epstein-Barr virus.  A 60 
percent evaluation was assigned for this disability, 
effective September 2, 1994.  The veteran appeals for an 
effective date earlier than that assigned by the May 1997 
rating decision.

The veteran testified at his hearing before the undersigned 
Board Member that he received severance pay from his service 
department.  He indicated that his service department did not 
provide education on the types of VA benefits available at 
the time of his separation.  The veteran further testified 
that he was not provided a separation examination at the time 
of his 1991 separation from service, and that he received a 
medical board discharge in 1995, when he was in the reserves.  
The veteran also indicated that his service medical records 
should have showed that he should have received a medical 
discharge earlier than 1995, and that the service department 
was in error for not discharging him from service prior to 
that time.  He essentially reiterated these statements at an 
RO hearing in January 1998.
Generally the effective date of an award of compensation will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later, if the claim is received more than 
one year following the veteran's discharge from military 
service.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(b)(2) (2000).  A "claim" is defined under 38 C.F.R. § 
3.1(p) (2000) as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Quarles 
v. Derwinski, 3 Vet. App. 129, 134-35 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits under an existing law if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Looking at the above in context, the Board finds that the 
proper effective date for the grant of service connection for 
the veteran's service-connected Epstein-Barr virus is June 
27, 1994, the date of the VA Gulf War registration 
examination.  While this examination report was not a formal 
claim, it noted the veteran's complaints of physical 
ailments, which were later found to be manifestations of 
Epstein-Barr virus, his service-connected disability.  In 
fact, the serology test was positive for Epstein-Barr virus 
at the time of the June 27, 1994 VA examination, and the VA 
facility promptly notified the veteran that the symptoms 
reported at the time of that examination may be related to 
his Persian Gulf War service.  Under these circumstances, the 
Board finds that the June 27, 1994 VA examination is an 
informal claim, within the meaning of 38 C.F.R. § 3.157(a).  
The RO received the veteran's formal claim on September 2, 
1994, within one year of the Gulf War registration 
examination, thereby fulfilling the requirement of 38 C.F.R. 
§ 3.155(a).  (As noted above, service connection was later 
granted by the RO, effective from the date of receipt of the 
formal claim on September 2, 1994.)  Thus, the June 27, 1994 
examination report can reasonably serve as the date of 
receipt of the veteran's claim for service connection for 
Epstein-Barr virus.  Accordingly, the Board finds that the 
proper effective date for the veteran's claim for service 
connection for Epstein-Barr virus is June 27, 1994.

However, the Board also finds that an effective date prior to 
June 27, 1994 is not warranted.  The veteran does not assert 
that he filed a claim within one year following his 
separation from active service.  Rather, his central 
contention is that he should have received a medical board 
discharge from his reserve service earlier than 1995, perhaps 
as early as 1991.  The veteran implicitly relies upon the 
provisions of 38 C.F.R. § 3.157(b)(1), which states that a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  However, the veteran was 
discharged from active duty in March 1991, and the provisions 
of 38 C.F.R. § 3.400(b)(2) (2000) are quite clear.  The 
effective date of an award of compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later, if the claim is received more than one year 
following the veteran's discharge from active service 
(emphasis added).  See 38 C.F.R. § 3.6 for definitions of 
active service.  Here, the veteran was released from active 
duty in March 1991, and it is not in dispute that he did not 
file a claim for service connection within one year of that 
date.  There is no document on file that can be construed as 
a claim, formal or informal, for the benefit in question 
prior to June 27, 1994.  Therefore, an effective prior to 
June 27, 1994, for a grant of service connection for Epstein-
Barr virus, is not warranted.  


ORDER

An effective date of June 27, 1994, for a grant of service 
connection for Epstein-Barr virus, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

